Citation Nr: 0315941	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-31 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1984 to January 
1989 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board issued a decision in March 2002 denying service 
connection for disorders including migraine headaches.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a joint motion, in 
a February 2003 Order, the Court vacated the portion of the 
Board's decision that denied service connection for migraine 
headaches, dismissed the remainder of the appeal, and 
remanded the case to the Board.  By letter dated in April 
2003, the Board advised the veteran and her representative 
that there was additional time in which to supplement the 
evidence and argument before the Board.  Responses from the 
veteran and her representative, received in May 2003 and June 
2003, respectively, have been associated with the claims 
folder.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enacted during the 
course of this appeal, enhances VA's duty to assist a 
claimant in developing facts pertinent to his claim.  
Pursuant to the VCAA, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.

The veteran seeks service connection for migraine headaches.  
Medical evidence of record shows a diagnosis of migraine 
headaches.  The veteran alleges that these headaches are 
related to her Persian Gulf service.  Therefore, the VCAA 
requires that VA secure a medical examination and opinion 
concerning the etiology of the disorder at issue.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that the veteran has indicated that her VA 
outpatient treatment records dated from 1998 were not 
included with the evidence of record.  However, the RO 
obtained those records in connection with a claim the veteran 
filed in March 2002.  Readjudication of her claim will 
include consideration of these records.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a neurology 
examination to assess the nature and 
etiology of migraine headaches.  The 
claims folder must be made available to 
the examiner.  Examination should include 
a complete history of migraine headaches 
from the veteran, as well as review of 
the medical evidence of record, to 
include service medical records.  The 
examiner is asked to offer an opinion as 
to whether the veteran has migraine 
headaches that are related to her period 
of active duty service.  Complete 
explanation for the opinion is requested.  
If the examiner cannot provide such an 
opinion, the examination report should so 
state.   

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for her claim

3.  After completing any additional 
necessary development, the RO should 
readjudicate the claim for service 
connection for migraine headaches.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


